Filed 4/12/16 P. v. Foster CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C079108

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F03488)

         v.

JOHN ERIC FOSTER,

                   Defendant and Appellant.




         Appointed counsel for defendant John Eric Foster has asked this court to review
the record to determine whether there exist any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.) On May 13, 2013,
defendant’s former girlfriend, Marcella M., awoke to defendant punching her in the face

                                                             1
with a weapon “placed over his knuckles.” Later that same day, they were at a gas
station and defendant punched Marcella in the face with such force she hit a brick wall
and fell to the ground unconscious.
       Later that day, while they at defendant’s apartment, defendant punched Marcella
in the face repeatedly. Defendant kept Marcella in the apartment against her will until the
following morning.
       On May 17, 2003, Marcella went to the hospital. She had a concussion and her
brain was bleeding; her face and elbow were bruised and she was experiencing pain in
her head and sides. As a result of defendant beating her, Marcella was rendered partially
blind in her right eye and suffered hearing loss in her right ear.
       Defendant was arrested, charged with multiple crimes, and later pleaded no
contest to two counts of battery causing serious bodily injury, admitted serving two prior
prison terms, and admitted being previously convicted of a strike offense. The remaining
charges were dismissed.
       The trial court subsequently sentenced defendant to an aggregate term of 20 years
in state prison and awarded him 26 days of presentence custody credit, including 13 days
of conduct credit. The trial court also ordered defendant to pay several fines and fees.
       Defendant filed a timely notice of appeal and the trial court granted his request for
a certificate of probable cause.
                                              II
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed
and we received no communication from defendant.



                                              2
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                            /s/
                                          Blease, Acting P. J.


We concur:



         /s/
       Duarte, J.



         /s/
       Hoch, J.




                                            3